             Case 3:20-cv-00476-JTA Document 14 Filed 09/21/20 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF ALABAMA
                                   EASTERN DIVISION

 1ST AMERICA INFUSION SERVICES,
 LLC D/B/A ADVANCED
 INFUSIONCARE,

            Plaintiff,                                          Civil Action No: 3:20-cv-00476

 v.

 EAST ALABAMA ALLERGY &
 ASTHMA, PLLC,

            Defendant.


                     PLAINTIFF’S RULE 26(f) DISCOVERY PLAN REPORT

         Plaintiff 1st America Infusion Services, LLC d/b/a Advanced Infusioncare, by and

through counsel, and pursuant to the Court’s Rule 26(f) Order dated August 27, 2020, hereby

submits this Rule 26(f) Discovery Plan Report as follows:

      1. Pursuant to Fed. R. Civ. P. 26(f), a meeting was held on September 18, 2020, by

         telephone conference attended by counsel for Plaintiff and Defendant.

      2. In accordance with this Court’s August 27, 2020 Rule 26(f) Order, Plaintiff requests this

         matter be set for trial during this Court’s November 1, 2021 civil trial term, a little over

         fourteen months after the Court’s order. Defendant requests this matter be set for trial

         during the Court’s January 24, 2022 civil trial term. As a result of the parties’

         disagreement on the trial term, they were unable to agree to internal deadlines.

      3. The parties have participated in presuit mediation and did not agree on a settlement.

      4. Discovery Plan. The Plaintiff proposes to the Court the following discovery plan:

              a. The parties will exchange initial disclosures pursuant to Fed. R. Civ. P. 26 (a)(1)

                  by October 19, 2020.



9433391.1
            Case 3:20-cv-00476-JTA Document 14 Filed 09/21/20 Page 2 of 5




            b. Discovery will be needed by Plaintiff and Defendant regarding all facts and

               evidence relative to Plaintiff’s Complaint and Counterclaim Answer, Defendant’s

               Answer and Counterclaim, and all matters related to the contracts, agreements,

               services, policies and dealings between the parties that are the subject matter of

               this litigation. Discovery shall be completed by April 23, 2021. Plaintiff does not

               request that discovery be conducted in phases or be limited to or focused on

               particular issues.

            c. Due to the sensitive and confidential nature of the records in this matter,

               electronically stored information shall be produced on encrypted jump drives or

               by password protected e-files.

            d. Plaintiff is not aware at this time of any claim of privilege or confidentiality of

               trial-preparation materials that need to be specially addressed beyond what is

               provided in Fed. R. Civ. P. 26(b)(5).

            e. A maximum of ten (10) depositions may be taken by each party. Plaintiff does not

               have any other changes to discovery limitations.

            f. The parties were unable to reach an agreement on the other orders that the Court

               may issue under Rule 26(c) Rule 16(b) and (c). Specifically, the parties did not

               reach an agreement on a proposed scheduling order. In accordance with the Rule

               26(f) Order of this Court, Plaintiff proposes the following:

                    i. The deadline for amendment of pleadings is December 21, 2020.

                   ii. The deadline for joining additional parties is December 21, 2020.




                                                  2
9433391.1
            Case 3:20-cv-00476-JTA Document 14 Filed 09/21/20 Page 3 of 5




                  iii. Plaintiff shall disclose experts and provide expert reports by February 5,

                      2021. Plaintiff shall make any such experts available for deposition by

                      February 19, 2021.

                  iv. Defendant shall disclose experts and provide expert reports by March 5,

                      2021. Defendant shall make any such experts available for deposition by

                      March 19, 2021.

                   v. All discovery, including deposition of experts, is to be completed by April

                      23, 2021.

                  vi. The deadline for filing case dispositive motions shall be April 2, 2021.

                 vii. The schedule for exchanging witnesses and exhibits, for filing motions in

                      limine, and for trial shall be determined at the pretrial conference, which

                      shall be no sooner than forty-five (45) days prior to trial.

                 viii. The case shall be set for the November 1, 2021 trial term.

                  ix. Plaintiff anticipates discovery involving proprietary and competitively

                      sensitive information, including trade secrets, confidential research and

                      product development, competitively sensitive financial information, and

                      other competitively sensitive information. The protections against public

                      disclosure of such information shall be addressed by the Court in a

                      protective order governing confidential information.

Respectfully submitted this the 21st day of September, 2020.


                                              /s/W. Joseph McCorkle, Jr.
                                                One of the Attorneys for Plaintiff, 1st America
                                                Infusion Services d/b/a Advanced Infusioncare




                                                 3
9433391.1
            Case 3:20-cv-00476-JTA Document 14 Filed 09/21/20 Page 4 of 5




OF COUNSEL:

W. Joseph McCorkle, Jr. (ASB-3914-O65W)
Balch & Bingham LLP
Post Office Box 78 (36101)
105 Tallapoosa Street, Suite 200
Montgomery, AL 36104
Telephone: (3334) 834)-6500
Facsimile: (334) 269-3115
jmccorkle@balch.com

Jeremy L. Retherford (AL Bar No. 6269R67R)
Balch & Bingham LLP
Post Office Box 306
1901 Sixth Avenue North, Suite 1500
Birmingham, AL 35201-0306
Telephone (205) 251-8100
Facsimile (205) 226-8799
jretherford@balch.com




                                             4
9433391.1
            Case 3:20-cv-00476-JTA Document 14 Filed 09/21/20 Page 5 of 5



                                    CERTIFICATE OF SERVICE

        I hereby certify that I electronically filed the foregoing with the Clerk of the Court using the

CM/ECF system and service will be perfected upon the following CM/ECF participant(s) electronically on

this the 21st day of September, 2020:

            Martin E. Burke
            Katherine E. West
            Burr & Forman LLP
            420 North 20th Street, Suite 3400
            Birmingham, Alabama 35203

                                                /s/W. Joseph McCorkle, Jr.
                                                OF COUNSEL




                                                   5
9433391.1
